Opinion filed December 3, 2015




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-15-00131-CV
                                     ___________

      IN THE INTEREST OF E.R.W. AND C.W., CHILDREN


                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. C45806


                     MEMORANDUM OPINION
      The trial court entered an order in which it terminated the parental rights of
the parents of E.R.W. and C.W. The mother timely appealed; the father did not
file an appeal. On appeal, the mother presents five issues in which she challenges
the sufficiency of the evidence. We affirm.
                        Termination Standards and Findings
      Termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001(b) (West Supp. 2015). To determine
on appeal if the evidence is legally sufficient in a parental termination case, we
review all of the evidence in the light most favorable to the finding and determine
whether a rational trier of fact could have formed a firm belief or conviction that its
finding was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if
the evidence is factually sufficient, we give due deference to the finding and
determine whether, on the entire record, a factfinder could reasonably form a firm
belief or conviction about the truth of the allegations against the parent. In re C.H.,
89 S.W.3d 17, 25–26 (Tex. 2002).
         To terminate parental rights, it must be shown by clear and convincing
evidence that the parent has            committed     one of the acts       listed   in
Section 161.001(b)(1)(A)–(T) and that termination is in the best interest of the
child.    FAM. § 161.001(b).     In this case, the trial court found that Appellant
committed five of the acts listed in Section 161.001(b)(1)—those found in
subsections (D), (E), (N), (O), and (P). Appellant does not challenge the finding
made pursuant to Section 161.001(1)(O).           Accordingly, we need not address
Appellant’s first four issues, in which she challenges the findings made pursuant to
subsections (D), (E), (N), and (P) because the unchallenged finding under
subsection (O) is sufficient to support termination as long as termination is in the
children’s best interest.      See id. § 161.001(b).      The trial court found that
termination was in the children’s best interest. See id. § 161.001(b)(2).
                               Analysis as to Best Interest
         Appellant challenges the best interest finding in her fifth issue. She asserts
that the evidence is legally and factually insufficient to overcome the presumption
that it is in the children’s best interest to maintain the parent-child relationship.
With respect to the best interest of a child, no unique set of factors need be proved.
In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied). But
courts may use the non-exhaustive Holley factors to shape their analysis. Holley v.
Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not limited
to, (1) the desires of the child, (2) the emotional and physical needs of the child
                                            2
now and in the future, (3) the emotional and physical danger to the child now and
in the future, (4) the parental abilities of the individuals seeking custody, (5) the
programs available to assist these individuals to promote the best interest of the
child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or
omissions of the parent that may indicate that the existing parent-child relationship
is not a proper one, and (9) any excuse for the acts or omissions of the parent. Id.
Additionally, evidence that proves one or more statutory grounds for termination
may also constitute evidence illustrating that termination is in the child’s best
interest. C.J.O., 325 S.W.3d at 266.
      The Department of Family and Protective Services became involved with
the children in this case in March 2014 when E.R.W. was three and one-half years
old and C.W. was two and one-half years old. The Department received a report
regarding methamphetamine use and distribution in the home, as well as concerns
about ongoing domestic violence between the parents. Jeremiah Nichols, a night
response worker for the Department, responded to the report. Appellant admitted
to Nichols that she had used methamphetamine, and Appellant tested positive at
that time. The children’s father also admitted to methamphetamine use and stated
that the parents had used methamphetamine together while the children were in the
care of the parents.
      Nichols testified that the house was “a bit dirty” and that the children
smelled “very bad” and were sleeping on the living room floor. The clothes that
Appellant brought out for the children also smelled. The children did not have any
visible marks or bruises on them.
      Terri Ervin, a Department employee, received the case from Nichols and
contacted the parents the next day. Appellant admitted to Ervin that Appellant had


                                          3
used methamphetamine while the children were in the house. Ervin testified that
Appellant “definitely has a history” of substance abuse.
       Amanda Ayers, also a Department employee, testified that Appellant did not
comply with the court-ordered services; she failed to get an evaluation by MHMR,
failed to go to counseling, failed to maintain stable housing, did not have a job, had
been convicted of “possession,” was arrested for a probation violation, and had not
visited the children in over ten months. Ayers testified that the Department had
made reasonable efforts to return the children to Appellant but that Appellant had
not demonstrated that she could provide the children with a safe environment.
Ayers believed that termination of both parents’ parental rights would be in the
best interest of the children.
       At the time of the final termination hearing in this case, the children were in
a foster home that Ayers said was an appropriate placement. The children had
been in that same foster home since they were removed from the parents’ care.
Ayers testified that the children had bonded with their foster family and that, at the
time of the hearing, there were no other placement options available for the
children. Ayers described the placement as an adoptive placement for the children.
Ayers stated that, if the parents’ rights were terminated, the children would be able
to grow up in a stable home and would not have to worry about being fed or having
a place to live.
       The foster father testified that the children initially had a lot of behavioral
problems but, by the time of the final hearing, were doing well. When the children
first arrived at the foster parents’ home, E.R.W. would “smear her feces on the
walls in the bathroom, then lick her fingers.” She would also hit C.W. and her
foster brother. The foster father testified that E.R.W. no longer hits anybody at all.
The foster father referred to the children as “[c]ompletely different kids.” The
foster father testified that he and his wife would like to adopt the children; that the
                                           4
foster parents and their extended family had “lots of love to give”; and that, in his
opinion, termination of the parents’ rights would be in the best interest of the
children.
      Based upon the Holley factors and the evidence in the record, we cannot
hold that the trial court’s best interest finding is not supported by clear and
convincing evidence. See Holley, 544 S.W.2d at 371–72. The trial court could
reasonably have formed a firm belief or conviction that it would be in the
children’s best interest for Appellant’s parental rights to be terminated. We hold
that the evidence is both legally and factually sufficient to support the trial court’s
best interest finding. Appellant’s fifth issue is overruled.
                                   This Court’s Ruling
      We affirm the trial court’s order of termination.




                                                      MIKE WILLSON
                                                      JUSTICE


December 3, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            5